Citation Nr: 1206124	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  09-32 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for post traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling.

2.  Entitlement to a total evaluation based on individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from April 2006 and July 2009 rating decisions of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  At that time, the Veteran submitted additional evidence along with a waiver of consideration by the originating agency.  A copy of the transcript is associated with the claims folder.

It is noted that the RO increased the PTSD evaluation to 30 percent in an April 2006 rating decision, effective from December 27, 2005.  Subsequently, the Veteran submitted a notice of disagreement in October 2006 with that decision; thereafter, in a May 2007 rating decision, the RO increased the PTSD evaluation to 70 percent, effective from December 27, 2005.  In May 2007, the Veteran indicated in a written statement that he was satisfied with the assigned evaluation, but later indicated that he was not satisfied with that evaluation and requested an increased evaluation for PTSD.  The RO confirmed and continued the 70 percent evaluation for PTSD in a February 2008 rating decision and issued to the Veteran a Statement of the Case dated in July 2009.  In view of the procedural history, the Board finds that the issue of entitlement to an increased evaluation for PTSD arises from the Veteran's disagreement with the May 2007 rating decision.




FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with deficiencies in work, family relations and mood due to symptoms that include depression, anxiety, nightmares, flashbacks, hypervigilance and hyperstartle response, volatile mood with outbursts of anger, irritability, loss of interest in activities, poor appetite, some avoidance and social isolation, intrusive thoughts, and low energy along with memory and concentration difficulties; his symptoms are not of the nature, severity, or frequency to cause total occupational and social impairment-there is no impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, suicidal or homicidal thoughts, inability to perform the activities of daily living, disorientation, or other grossly impairing symptoms.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 70 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011)

2.  The criteria for an award of TDIU are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VA has complied with the duty to notify.  The RO sent to the Veteran VCAA notice letters dated in January 2006 and October 2007, for the PTSD and TDIU claims respectively.  Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA satisfied its duty to assist.  VA obtained all outstanding medical records, provided the Veteran an opportunity to present testimony at a hearing, and afforded the Veteran medical examinations in January 2006, January 2007, October 2007, and December 2010.  All medical records obtained have been associated with the claims file.  Also, the Board finds that the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Furthermore, in a letter dated March 2006, the RO advised the appellant of how VA determines disability ratings and assigns effective dates.  The RO subsequently readjudicated the claims, and provided the Veteran with a Statement of the Case dated in July 2009.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  The Veteran has been afforded due process of law.

Accordingly, the Board will address the merits of the claim.

I.  Entitlement to an Increased Evaluation for PTSD

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition. It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a  70 percent rating where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). A score of 41- 50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers). Id. GAF scores between 61 and 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

Upon careful review of the evidence, the Board concludes that the criteria for an evaluation greater than 70 percent for PTSD are not met.  The Veteran's PTSD is manifested by symptoms resulting in occupational and social impairment with deficiencies in work, family relations and mood due to symptoms that that include depression, anxiety, nightmares, flashbacks, hypervigilance and hyperstartle response, volatile mood with outbursts of anger, irritability, loss of interest in activities, poor appetite, some avoidance and social isolation, intrusive thoughts, and low energy along with memory and concentration difficulties.  However, as discussed in detail below, his symptoms are not of the nature, severity, or frequency to cause total occupational and social impairment-there is no impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, suicidal or homicidal thoughts, inability to perform the activities of daily living, disorientation, memory loss, or other symptoms causing total occupational and social impairment.

The Board finds that the disability picture and symptomatology throughout the appeal period more closely approximates a 70 percent evaluation.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  The Board considered the Veteran's GAF scores, which ranged from 45 to 65 during the appeal period.  These reflect serious (at worst) to mild (at best) impairment of occupational and social functioning.  The GAF scores do not more nearly reflect alone, or in concert with the lay and other medical evidence, the criteria for a 100 percent disability evaluation.  See 38 C.F.R. § 4.7.

Reports of VA psychiatric examinations dated January 2006, January 2007, October 2007, and December 2010 reflect a myriad of PTSD symptomatology.  These symptoms include depression, anxiety, nightmares, flashbacks, hypervigilance and hyperstartle response, volatile mood with outbursts of anger, irritability, loss of interest in activities, poor appetite, some avoidance and social isolation, intrusive thoughts, and low energy along with memory and concentration difficulties.  VA treatment records dated since 2005 reflect similar complaints.  The record shows that the severity and frequency of these symptoms has varied throughout the appeal period, but have not been of the nature, severity or frequency to cause total occupational and social impairment.

In regards to his social functioning, the record shows that the Veteran has had limited social interaction outside his home, family, and work.  A July2005 treatment note reflects that the Veteran was pleased when his son had visited him recently.  The Veteran reported on VA examination in January 2006 having "very few friends" and that he "mostly keeps to himself."  A July 2006 VA treatment note shows that the Veteran was divorced.  However, the Veteran reported during VA examination in January 2007 that he gets along well with his wife of more than 25 years.  He further reported that he lived with his sister for a short while recently.  The Veteran described himself as a "loner" and reported that he mostly sits home and watches television.  VA treatment note dated June 2007 reflects that the Veteran kept busy at home with exercise, bicycling, walking, reading, and watching baseball.  On VA examination in October 2007, the he reported that he was married for 36 years with 3 children.  He described his wife as supportive and stated that he kept in touch with a few family members, but tended to isolate himself.  VA treatment notes dated September and October 2009 reflects that the Veteran quit smoking and alcohol with support of his wife and "sober contacts."  On VA examination in December 2010, the Veteran reported that he spent his free time with his wife-watching TV, walking or biking, playing the guitar, or drinking at the park or at a bar.  He reported that he has a few friends with whom he maintains contact.  Due to anger issues, he reported that he keeps his distance from his grandchildren and avoids most people.  He stated that he and his wife visit her family-but must leave after a couple hours as he becomes uncomfortable and restless.  Total social impairment is not shown as the evidence shows that the Veteran maintains some meaningful social interactions with other people, and he interfaces with the outside world to the extent that he leaves the house to walk, bike, obtain medical treatment, and attend his VA hearing.

In regards, to his occupational functioning, the Veteran reported on VA examination in January 2006 that his symptoms caused "work absenteeism."  It was noted that he worked for VA as a psychiatric nursing assistant for 29 years and that he was being forced to retire at the end of January 2006.  On VA examination in January 2007, the Veteran reported that he worked for the Humane Society, feeding and taking care of animals, for the past 3 months.  He further reported having absenteeism problems due to PTSD symptoms, namely, insomnia and nightmares keeping him from restful sleep and causing irritability and low energy.  The Veteran denied difficulty getting along with coworkers or supervisors, or difficulty concentrating on the job.  The Veteran reported on VA examination in October 2007 that he was terminated from his job with the Humane Society due absenteeism.  He stated that he was currently looking for a new job.  On VA examination in December 2010, the Veteran reported that his PTSD symptoms interfere with his ability to look for work and hold a job-he noted that he becomes easily upset with others, is tired and has poor concentration due to impaired sleep, and has worsening memory.  The Veteran stated that he has forgotten where he parked the car, names of people, and location of his wallet.  The December 2010 VA examiner found that the Veteran's symptoms do not prevent his employment, but she acknowledged that his symptoms "may interfere with his ability tro effectively perform occupational tasks, particularly his difficulties with sleep, irritability, concentration, and memory."  The most recent medical evidence dated September 2011 reflects a GAF score of 45, which is consistent with serious symptoms, to include an inability to keep a job, but the examiner declined to find that the Veteran had total occupational and social impairment; but rather, he wrote "NA" (not applicable) to a query in this regard.  At his September 2011 VA hearing, the Veteran testified that he was unemployable in that he could not obtain or retain substantially gainful employment due to his PTSD symptoms.

The Board finds that, while the record establishes that the Veteran is unemployed at present and has had difficulty maintaining employment, total occupational impairment is not shown as the record shows that the Veteran is not precluded from working due to his PTSD symptomatology.  The Veteran retains a high level of mental functioning.  His thought content and processes, communication ability, and orientation are unimpaired.  Although the Veteran has a mood disorder with depression, anxiety, irritability, and outbursts of anger, there is no indication in the lay or medical evidence that these symptoms have interfered significantly with employment.  Moreover, the Veteran's depression is not so severe as to cause him to have persistent suicidal ideation; and his anxiety is not so severe as to cause him to have frequent and incapacitating panic attacks.  The record shows that the Veteran mostly experiences occupational difficulties related to absenteeism caused by impaired sleep and nightmares resulting in low energy, tiredness, and irritability.

Reports of VA examination dated since 2006 and the VA treatment records dated since 2005 are significant for depression, sleep impairment, and some anxiety with panic attacks.  However, the medical evidence shows no impairment of orientation, communication, speech, or thought processes.  Subjective reports of memory loss and concentration were noted.  The Veteran's behavior was appropriate.  He denied suicidal and homicidal ideation, although the Veteran had reported he heard voices sometimes when he was consuming alcohol.   The Veteran denied having panic attacks in October 2007; but, in 2009, he reported having occasional panic attacks and a few panic attacks.  The Veteran was vague regarding the severity of these attacks, but reported in January 2009 that they occurred less than once a week.

At his September 2011 hearing, the Veteran testified that he had severe panic attacks occurring 3 to 4 times a week, severe in nature.  He further testified that his PTSD symptoms interfered with employment when he worked as a psychiatric nursing assistant.  The Veteran reported that he was unable to obtain or retain gainful employment due to his PTSD symptoms.  The Veteran submitted a private medical response to questionnaire from his representative, which indicated an affirmative "x" next to the 50 percent and 70 percent schedular criteria.  The examiner noted that the prevalent symptoms were suicidal ideation, panic attacks, depression and insomnia; he wrote N/A (not applicable) to the question of whether there was total occupational and social impairment.  A GAF score of 45 was assigned.  The examiner reported that this was the first time he had seen the Veteran.

In view of the above, the Board finds that the Veteran's symptoms do not more nearly reflect the criteria for a 100 percent disability evaluation based on total occupational and social impairment.  The Veteran has retained occupational and social functioning.  His symptomatology does not include a gross impairment of thought process; grossly inappropriate behavior; persistent hallucinations or delusions; a persistent danger to himself or others; intermittently unable to perform activities of daily living, including maintaining his personal hygiene; disorientation to time or place; severe memory loss, including forgetting his or other close relatives' names; or any other grossly impairing symptoms.

The Board accepts that the Veteran is competent to assert that his symptoms are worse.  See Layno v. Brown, 6 Vet.App. 465.  However, to the extent that the Veteran asserts that his service-connected PTSD is more severely disabling, the Board disagrees based on the findings on the multiple VA examinations over the years and the VA outpatient clinical information of record, which shows that his disability more nearly approximates the schedular criteria for a 70 percent rating and not a 100 percent.  The Board thus finds that the medical evidence is more probative of the severity of his PTSD.  The records shows that the Veteran functions well, independently and appropriately and there are no indications of symptoms such as obsessional rituals, impaired impulse control, or neglect of appearance.  Also, there is no impairment of orientation, speech, thought content, or thought processes.  While the Veteran has some avoidance and social isolation, he nonetheless has a few friends, sobriety contacts, and a good relationship with his wife.  The Board has considered the clinical evidence, examinations, and lay evidence.  However, the evidence in its totality does not provide a basis for a higher evaluation.  See Buczynski v. Shinseki; 24 Vet.App. 221, 226 (2011).

Furthermore, because the disability has essentially not met the schedular criteria for a higher rating at any time during the appeal period, the Board finds that a uniform rating is warranted and there is no basis for a staged rating.  See Hart, supra.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2011).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

II.  Entitlement to TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age. 38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability. 38 C.F.R. § 4.16(a)(1).

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, nonservice-connected disabilities and advanced age may not be considered.

Having carefully reviewed the evidence, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment as a result of PTSD.  In this case, the Veteran is service connected for PTSD at the 70 percent disability.  He meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  Additionally, the Veteran has limited education and work experience.  The Veteran earned a General Education Diploma in 1971.  He worked for 29 years as a psychiatric nursing assistance until January 2006 when he retired due excessive absenteeism.  Thereafter, the Veteran worked for the Humane Society, but his employment was terminated also due to excessive absenteeism.

Both the Veteran's employment and medical records show that he has had work difficulties due to absenteeism related to PTSD symptomatology.  The record further shows that the Veteran avoids people due to irritability and volatility, and that his sleep difficulties-nightmares and insomnia-interfering with his ability to attend and perform his job.  On VA examination in January 2007, the examiner noted that the Veteran seemed genuinely motivated to work but he is overwhelmed at time by his symptoms and cannot make it into work.  Although the December 2010 VA examiner found that the Veteran's symptoms do not prevent his employment, she acknowledged that his symptoms "may interfere with his ability tro effectively perform occupational tasks, particularly his difficulties with sleep, irritability, concentration, and memory."  His recent September 2011 GAF score of 45 also reflects the presence of serious symptoms, to include an inability to keep a job.

In weighing the evidence, the Board finds that the evidence of record establishes that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disability.  Accordingly, the Board finds that entitlement to TDIU is warranted.  See 38 C.F.R. §§ 3.102, 4.16(a).


ORDER

An evaluation in excess of 70 percent for PTSD is denied.

The claim for TDIU is granted.



____________________________________________
D.C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


